Order entered February 4, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00887-CR

                       MICALOSA BERNARD MCDANIEL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F13-62016-J

                                             ORDER
       On January 15, 2015, this Court sent the trial court a letter stating the record does not

contain a copy of the trial court’s certification of appellant’s right to appeal. We asked the trial

court to review the record and to file, within ten days, a certification that accurately reflects the

trial court proceedings. To date, we have not received the completed certification, which the trial

court is required to prepare in every case in which the defendant is appealing. See TEX. R. APP.

P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       Accordingly, we ORDER the trial court to prepare and file, within TEN DAYS of the

date of this order, a certification of appellant’s right to appeal that accurately reflects the trial

court proceedings.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Felicia Pitre, Dallas

County District Clerk; and to counsel for all parties.

                                                         /s/   ADA BROWN
                                                               JUSTICE